
	

113 HRES 479 IH: Recognizing the 20th anniversary of the Executive Order 12898, Federal Actions to Address Environmental Justice in Minority Populations and Low-Income Populations.
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 479
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2014
			Mr. Ellison (for himself, Mr. Grijalva, Ms. Hahn, Ms. Lee of California, Mr. Moran, Ms. Schakowsky, Mr. Holt, Mrs. Christensen, Ms. Chu, Mr. Honda, Mr. Lewis, Mr. Nadler, Ms. Clarke of New York, Ms. Jackson Lee, Ms. McCollum, Mr. Quigley, Ms. Norton, and Mr. Cleaver) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Recognizing the 20th anniversary of the Executive Order 12898, Federal Actions to Address
			 Environmental Justice in Minority Populations and Low-Income Populations.
	
	
		Whereas February 11, 2014, marks the 20th anniversary of Executive Order 12898, Federal Actions to
			 Address Environmental Justice in Minority Populations and Low-Income
			 Populations;
		Whereas environmental justice is defined as the fair treatment and meaningful involvement of all people regardless of race, color, national origin,
			 or income with respect to the development, implementation, and enforcement
			 of environmental laws, regulations, and policies;
		Whereas environmental justice means that all citizens should have the right and opportunity to
			 participate in decisions and policymaking that affects their health;
		Whereas environmental justice is characterized by the promotion of unprejudiced treatment of all
			 cultures, socioeconomic statuses, and races, with respect to the
			 advancement of environmental policies, regulations, and law;
		Whereas the environmental justice movement is an extension of the civil rights movement, and draws
			 particular attention to the environmental health dangers affecting
			 communities, families, and individuals;
		Whereas environmental justice groups work to create public policy that is ethical, secure the
			 strict enforcement of laws for environmental protection, and guarantee the
			 right of all workers to a safe and healthy work environment;
		Whereas environmental justice communities fight to ensure the right to participate as equal
			 partners at every level of decisionmaking, and promote the education of
			 present and future generations to ensure the health of the natural world;
		Whereas community-based organizations and grassroots advocates have distinguished themselves in the
			 endeavor for civil rights, sometimes risking their health and sacrificing
			 their lives to seek justice;
		Whereas the protest against the siting of a chemical landfill in Warren County, North Carolina, led
			 by local community leaders and national civil rights groups, birthed the
			 term environmental racism and brought national attention to the environmental justice movement;
		Whereas the First National People of Color Environmental Leadership Summit in 1991 drafted and
			 adopted 17 environmental justice principles, which served as a defining
			 document for the grassroots environmental justice movement;
		Whereas the Congressional Black Caucus promoted the formation of the Environmental Protection
			 Agency’s (EPA) Environmental Equity Workgroup in 1992 to investigate
			 concerns that minority and low-income populations were inadequately
			 protected by the Nation’s environmental laws, leading to the creation of
			 the EPA’s Office of Environmental Justice in 1992;
		Whereas on February 11, 1994, President William J. Clinton declared that each Federal agency shall
			 make achieving environmental justice part of its mission;
		Whereas the Executive order instructs each Federal agency to determine the injurious effects of its
			 actions on minority and low-income communities, and devote attention to
			 resolving these issues;
		Whereas the aim of the environmental justice Executive order is to increase access to public
			 information and participation for minority and low-income populations, and
			 encourage nondiscrimination in Federal programs that impact the
			 environment and human health;
		Whereas responsible environmental health policies and practices are critical to improving the lives
			 of those who live in low-income communities and communities of color
			 throughout the United States and the world;
		Whereas inequities in environmental protection based on race and income status are recognized
			 across the United States;
		Whereas research has shown that income and race are directly correlated to greater exposure to
			 pollution, closer proximity to toxic pollution sources, and greater health
			 impacts from particulate matter air pollution;
		Whereas African-Americans, Hispanics, and Asians are exposed to greater air toxics concentrations
			 than Whites in every metropolitan city in the United States;
		Whereas communities with a higher percentage of low-income citizens bear a disproportionate level
			 of society’s environmental burdens;
		Whereas race, independent of poverty, is a predictor of greater exposure to environmental toxics;
		Whereas minority, low-income, and tribal communities are more exposed to air pollution from
			 highways, power plants, incinerators, landfills, waste sites, and vehicle
			 depots in these communities;
		Whereas 68 percent of African-Americans and 39 percent of Latinos live within 30 miles of a coal
			 plant;
		Whereas tribal communities are disproportionately exposed to pollution and health burdens across
			 the United States due to siting of pollution sources, cultural activities,
			 and legal gaps in the regulatory framework;
		Whereas environmental mitigation in tribal communities is behind that of nontribal communities in
			 the United States;
		Whereas inner-city, low-income, and minority children have the highest asthma rates and subsequent
			 asthma-related death rates resulting from greater exposure to indoor and
			 outdoor air pollutants;
		Whereas cumulative effects such as substandard housing and inadequate health care can increase
			 vulnerability to pollution;
		Whereas climate change is one of the biggest public health threats of this century,
			 disproportionately impacting communities less able to recover from extreme
			 weather events that are caused and exacerbated by climate change;
		Whereas low-income communities, tribal communities, and communities of color have greater climate
			 vulnerability due in part to lack of health care, dependence on public
			 transportation and other public services, higher energy costs,
			 less-than-adequate protection from severe weather, and higher insurance
			 costs;
		Whereas risk factors for heat-related deaths are higher for people with low incomes and people of
			 color, and climate change will lead to an increase in frequency and
			 intensity of heat waves, and a stronger heat island effect; and
		Whereas reducing greenhouse gas emissions and building climate resiliency in low-income, minority,
			 and tribal communities can create economic stability through good jobs in
			 clean energy, energy efficiency, and green infrastructure industries: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)commemorates the achievements of the environmental justice movement over the last 20 years,
			 including—
				(A)the institution of an environmental justice law, Executive order, or policy by the 50 States and
			 the District of Columbia;
				(B)the reinstatement of the Federal Interagency Working Group, Federal agency strategic plans, and
			 Plan EJ 2014;
				(C)the growth in the number of publications, research, and university-based environmental justice
			 centers, legal clinics, and academic programs; and
				(D)the over 3,000 groups and a dozen networks of community-based organizations that have formed;
				(2)affirms that Congress should uphold the principles of environmental and climate justice by—
				(A)recognizing that legislation passed by Congress has foreseeable and unforeseeable effects on the
			 existing disparities between communities of differing socioeconomic
			 statuses and racial composition;
				(B)committing to policies and practices that protect the health, economic vitality, and human and
			 civil rights of low-income, tribal, and minority communities; and
				(C)creating policies that proactively address climate vulnerabilities and promote resiliency in
			 low-income, tribal, and minority communities; and
				(3)urges the President to—
				(A)explicitly address environmental justice issues in his climate change initiatives;
				(B)commit to focusing on greater oversight and supporting Federal agency advancement of environmental
			 justice; and
				(C)work with tribal leaders and communities to address their unique environmental justice concerns.
				
